Opinion issued August 7, 2003








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01164-CV
____________

JOE RHONE, Appellant

V.

WOODLAND CHRISTIAN TOWERS, Appellee



On Appeal from the County Civil Court of Law No. 2
Harris County, Texas
Trial Court Cause No. 775647



MEMORANDUM  OPINION
	Appellant timely filed a notice of appeal pro se on October 30, 2002 and his
brief was due on May 25, 2003. Appellee filed a motion to dismiss on February 6,
2003; this motion was denied on February 27, 2003. On February 27, 2003 we further
granted appellant an extension to file the reporter's record and entitlement to proceed
without advance payment of costs.   Appellant failed to file his brief by May 25,
2003. On June 16, 2003, we ordered that unless, within 30 days of the date of the
order, appellant filed his brief and a reasonable explanation for failure to timely file
his brief, this Court would dismiss his appeal for want of prosecution.  The 30 days
have expired and appellant has not responded.
	Accordingly, the appeal is dismissed for want of prosecution. See Tex. R.
App. P. 38.8(a)(1).
PER CURIAM
Panel consists of Justices Hedges, Higley, and Wilson. (1) 
1.    The Honorable Davie Wilson, retired Justice, Court of Appeals for the First
District of Texas at Houston, participating by assignment.